NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Aleksander Medved on 05/03/2022.
The application has been amended as follows: 
In the claims:
Cancel claims 12-20.


Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a method for making an abrasive article comprising:
loading a first plurality of abrasive particles and a second plurality of abrasive particles to a distribution tool, the distribution tool has a first section for receiving the first plurality of abrasive particles and a second section for receiving the second plurality of abrasive particles, the first section and the second section each including a plurality of walls defining a plurality of slots, each of the plurality of slots being open to a lower side of the distribution tool, wherein the first plurality of abrasive particles differ in at least one of a size, an average weight, chemistry and a shape from the second plurality of abrasive particles;
distributing the first plurality of abrasive particles from the first section of the distribution tool on to a first major face of a resin-coated backing located immediately below the lower side of the distribution tool and moving relative to the distribution tool; and
distributing the second plurality of abrasive particles from the second section of the distribution tool on to the first major face of the backing located immediately below the lower side of the distribution tool and moving relative to the distribution tool;
wherein the first plurality of abrasive particles and the second plurality of abrasive particles when distributed on the backing extend in similar paths in a down-web direction of the backing, the similar paths are limited to a cross-web range defined by the plurality of walls.

Applicant presented an argument, during the telephonic interview conducted on 04/13/2022; the argument was drawn to the rejection based on combination of U.S. Pat. Pub. No. 2014/0000176 to Moren in view of 2014/0290147 to Seth as presented in the Final Rejection mailed on 01/11/2022. The argument was reiterated in the After Final filed on 04/20/2022.  Applicant has argued that Moren discloses the use of one specific method of application of particles; as such, combining it with Seth would change the nature of the invention of Moren (pages 1 and 2, filed 04/02/2022). Upon further review of the references, this argument was found persuasive because Moren specifically discloses the use of electrostatic in order to apply two different abrasive particles simultaneously; thus, despite the fact that applying particles through the use of gravity force has been recognized in the art, as that taught by Seth, due to the fact that Moren is not drawn to the use of any other method, such as dropping the particles using the force of gravity (which is what the claim implies by claiming that the resin coated backing is located immediately below the lower side of the distribution tool), incorporating the teachings of Seth into Moren, is taken to change the principle operation of Moren. It is important to note that Moren discloses that electrostatic field is used for a specific purpose of applying different particles simultaneously. In short, the electrostatic field is fundamental to the teachings of Moren; thus, it cannot be replaced by any other methods.  
	Seth, alone, appears to teach many of the limitations of the independent claims. This is because Seth discloses a method of manufacturing coated abrasive articles wherein shaped abrasive particles are applied onto a backing; the reference discloses a multiplicity of embodiments. Seth is also seen to render obvious a resin coated backing which is located immediately below the lower side of a distribution tool ([0144]-[0149] and Figures 14-16, 20A, 28). The reference teaches that shaped abrasive particles can be deposited/applied onto the same backing in a way that there would be a plurality of different predetermined orientations of the shaped abrasive particles such as that there would be a first predetermined position, a second predetermined position, a third predetermined position, and a fourth predetermined position (Seth, Figures 1A, 3A, 6, 7A, 7B, 26 and [0057] and  [0117]-[0127]). In paragraph [0123], Seth discloses that the composition, i.e. chemistry, of the first, second, third, and fourth shaped abrasive particles can differ. The fact that shaped abrasive particles, of different composition, are applied based on different predetermined positions (which would be based on pattern, design, sequence or arrangements, see [0125]), would render it obvious that the different shaped abrasive particles should be supplied in different sections/feeders/containers to be able to control the predetermined positions based on which they are applied. However, because Seth does not specifically disclose the structure of such feeders/sections/containers, it would not be obvious as to whether they would comprise a “plurality of walls defining a plurality of slots”. As such, the reference is not seen to render the claims obvious. 
	
	U.S. Patent Application Publication No. 2012/0231711 to Keipert et al. (hereinafter Keipert) teaches a method of making a coated abrasive article including the steps of applying a make coat, applying shaped abrasive particles, applying diluent particles, applying a size coat, and curing (Keipert, abstract, [0012], [0041]-[0050]). Any particle is capable of abrading to, at least, some level depending on the surface/workpiece it is being used on; thus, the diluent particles can also be taken to render a different type of abrasive particles obvious. As a result, the reference is seen to render a first plurality of abrasive particles and a second plurality of abrasive particles obvious. Also, Keipert is drawn to applying particles onto a resin coated backing (Keipert, [0041]). While Keipert discloses that the diluent particles may be applied by “drop coated” (see Keipert, [0047]) which could suggest that the resin coated backing is located immediately below the lower side of the distribution tool, the reference makes no suggestion to such drop method for the disclosed shaped abrasive particles. In addition, although the presence/use of two different sections/feeders/containers may be obvious due to the fact that two different types of particles, i.e. shaped abrasive particles and diluent particles, are applied, no suggestion or teaching is provided by Keipert as to the structure of the sections/feeders/containers. More specifically, Keipert is silent as to, at least, the presence of “a plurality of walls defining a plurality of slots” for each of the sections/feeders/containers. As such, the reference is not seen to render the claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731